

116 S3471 IS: Uyghur Forced Labor Prevention Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3471IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Rubio (for himself, Mr. Merkley, Mrs. Blackburn, Mr. Van Hollen, Mr. Romney, Mr. Young, Mr. Daines, Mr. Cotton, Mr. Cruz, Mr. Durbin, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo ensure that goods made with forced labor in the Xinjiang Uyghur Autonomous Region of the People’s Republic of China do not enter the United States market, and for other purposes.1.Short titleThis Act may be cited as the Uyghur Forced Labor Prevention Act.2.FindingsCongress makes the following findings:(1)In the Xinjiang Uyghur Autonomous Region, the Government of the People’s Republic of China has established a system of extrajudicial mass internment camps arbitrarily detaining as many as 1,800,000 Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups who have been subjected to forced labor, torture, political indoctrination, and severe human rights abuses.(2)Forced labor exists within the Xinjiang Uyghur Autonomous Region’s system of mass internment camps, and throughout the region, and is confirmed by the testimony of former camp detainees, satellite imagery, and official leaked documents from the Government of the People’s Republic of China as part of a targeted campaign of repression of Muslim ethnic minorities.(3)There is a very high risk that many factories and other suppliers in the Xinjiang Uyghur Autonomous Region are exploiting forced labor, according to reports from researchers, media, and civil society groups. Audits to vet products and supply chains in the Xinjiang Uyghur Autonomous Region are not possible because of the extent to which forced labor has contaminated the regional economy, the mixing of involuntary labor with voluntary labor, the inability of witnesses to speak freely about working conditions given heavy government surveillance and coercion, and the strong incentive of government officials to conceal government-sponsored forced labor.(4)In its June 2019 Trafficking in Persons Report, the Department of State found, Authorities offer subsidies incentivizing Chinese companies to open factories in close proximity to the internment camps, and local governments receive additional funds for each inmate forced to work in these sites at a fraction of minimum wage or without any compensation..(5)In September 2019, U.S. Customs and Border Protection issued a withhold release order with respect to garments produced by Hetian Taida Apparel Co., Ltd., because of suspected prison or forced labor from its factories in the Xinjiang Uyghur Autonomous Region.(6)In its 2019 Annual Report, the Congressional-Executive Commission on China found that products reportedly produced with forced labor by current and former mass internment camp detainees included textiles, electronics, food products, shoes, tea, and handicrafts.(7)According to public reports, companies that are or have been suspected of directly employing forced labor or sourcing from suppliers that are suspected of using forced labor include Adidas, Badger Sportswear, Calvin Klein, the Campbell Soup Company, the Coca-Cola Company, COFCO Tunhe Company, Costco, Esquel Group, Esprit, H&M, Hetian Taida, the Huafu Fashion Company, the Kraft Heinz Company, Litai Textiles, Nike, Inc., Patagonia, Inc., Tommy Hilfiger, the Urumqi Shengshi Huaer Culture Technology Company, the Yili Zhuo Wan Garment Manufacturing Company, and the Zhihui Haipai Internet of Things Technology Company. (8)Section 307 of the Tariff Act of 1930 (19 U.S.C. 1307) prohibits the importation into the United States of goods, wares, articles, and merchandise mined, produced, or manufactured wholly or in part by forced labor. Such merchandise is subject to exclusion or seizure and may lead to criminal investigation of the importer.(9)The policies of the Government of the People’s Republic of China are in contravention of international human rights standards, including—(A)the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, which the People's Republic of China has signed but not yet ratified;(B)the International Covenant on Economic, Social, and Cultural Rights, ratified by the People’s Republic of China in 2001; and(C)the United Nations Protocol to Prevent, Suppress, and Punish Trafficking in Persons, Especially Women and Children (commonly referred to as the Palermo Protocol), to which the People's Republic of China is a state party.3.Statement of policyIt is the policy of the United States—(1)to prohibit the importation of all goods produced, in whole or in part, by forced labor from the People’s Republic of China and particularly any such goods produced in the Xinjiang Uyghur Autonomous Region in the People's Republic of China;(2)to encourage the international community to reduce the importation of any goods produced by forced labor from the People’s Republic of China, particularly those goods produced in the Xinjiang Uyghur Autonomous Region;(3)to actively work to prevent, publicly denounce, and end human trafficking as a horrific assault on human dignity and to restore the lives of those affected by human trafficking, a modern form of slavery;(4)to regard the prevention of atrocities as in the national interest of the United States, including efforts to prevent—(A)torture; (B)enforced disappearances; (C)severe deprivation of liberty, including mass internment, arbitrary detention, and widespread and systematic use of forced labor; and (D)persecution targeting any identifiable ethnic or religious group; and(5)to address gross violations of human rights in Xinjiang Uyghur Autonomous Region—(A)through bilateral diplomatic channels and multilateral institutions in which both the United States and the People’s Republic of China are members; and (B)by using all the authorities available to the United States Government, including visa and financial sanctions, export restrictions, and import controls.4.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.(2)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization. (3)Forced laborThe term forced labor has the meaning given that term in section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).(4)Foreign personThe term foreign person means any person that is not a United States person—(A)an individual who is not a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity that is not a United States person.(5)PersonThe term person means an individual or entity.(6)United States personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States; (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or (C)any person in the United States. 5.Rebuttable presumption that import prohibition applies to goods produced in the Xinjiang Uyghur Autonomous Region(a)In generalNot later than 120 days after the date of the enactment of this Act, and except as provided in subsection (c)—(1)the importation of goods described in subsection (b) shall be deemed to be prohibited under section 307 of the Tariff Act of 1930 (19 U.S.C. 1307); and (2)such goods shall not be entitled to entry at any of the ports of the United States. (b)Goods describedGoods described in this subsection are any significant goods, wares, articles, and merchandise mined, produced, or manufactured wholly or in part—(1)in the Xinjiang Uyghur Autonomous Region of the People's Republic of China; or (2)by entities working with the government of the Xinjiang Uyghur Autonomous Region under poverty alleviation or mutual pairing assistance programs.(c)ExceptionSubsection (a) shall not apply with respect to a good if the Commissioner of U.S. Customs and Border Protection—(1)finds, by clear and convincing evidence, that the good was not produced wholly or in part with convict labor, forced labor, or indentured labor under penal sanctions; and (2)submits to the appropriate congressional committees, and makes available to the public, a report on that finding.6.Determination of whether forced labor in the Xinjiang Uyghur Autonomous Region constitutes an atrocity(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that sets for the determination of the Secretary with respect to whether the forced labor experienced by Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region of the People's Republic of China is systematic and widespread and therefore constitutes an atrocity within the meaning of section 6 of the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441; 22 U.S.C. 2656 note). (b)FormThe report required by subsection (a)—(1)shall be submitted in unclassified form, but may include a classified annex, if necessary; and (2)may be submitted with the report required by section 7.7.Strategy to address forced labor in the Xinjiang Uyghur Autonomous Region(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the heads of other appropriate Federal agencies, shall submit to the appropriate congressional committees a report that details the strategy of the United States to promote initiatives to enhance international awareness of and to address the forced labor in the Xinjiang Uyghur Autonomous Region of the People's Republic of China.(b)Elements of strategyThe strategy required by subsection (a) shall include—(1)a plan to enhance bilateral and multilateral outreach, including sustained engagement with the governments of partners and allies of the United States, to end the forced labor of Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region;(2)public affairs and public diplomacy campaigns, including options to work with news organizations and media outlets to publish opinion pieces and secure public speaking opportunities for United States Government officials on issues related to the human rights situation, including forced labor, in the Xinjiang Uyghur Autonomous Region;(3)opportunities to coordinate and collaborate with appropriate nongovernmental organizations and private sector entities to raise awareness about products made using forced labor in the Xinjiang Uyghur Autonomous Region; and(4)opportunities to provide assistance to Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups, including those formerly detained in mass internment camps in the Xinjiang Uyghur Autonomous Region.(c)Contents of reportThe report required by subsection (a) shall include—(1)a list of Chinese entities that—(A)directly or indirectly use forced labor in the Xinjiang Uyghur Autonomous Region; or (B)act as agents of such entities to import goods into the United States;(2)a list of products made wholly or in part by forced labor in the Xinjiang Uyghur Autonomous Region;(3)businesses that sold products in the United States made wholly or in part with forced labor in the Xinjiang Uyghur Autonomous Region; and(4)actions taken by the executive branch to address forced labor in the Xinjiang Uyghur Autonomous Region under existing authorities, including under—(A)the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.);(B)section 307 of the Tariff Act of 1930 (19 U.S.C. 1307);(C)the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441; 132 Stat. 5586); (D)the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note); and(E)section 8 of this Act.(d)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex, if necessary.(e)UpdatesAny updates to the strategic plan required by subsection (a) shall be—(1)provided quarterly, if applicable, through briefings to the staff of the appropriate congressional committees; and(2)included in subsequent years as part of the annual report on trafficking in persons required by section 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)).(f)TerminationThe requirements of this section shall terminate on the date on which the President submits to the appropriate congressional committees a certification that the Government of the People’s Republic of China has ended mass internment, forced labor, and any other gross violations of human rights experienced by Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region.8.Imposition of sanctions(a)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the President shall submit to the appropriate congressional committees a report that identifies each foreign person, including any official of the Government of the People’s Republic of China, that the President determines—(A)knowingly engages in, is responsible for, or facilitates the forced labor of Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region; or(B)knowingly engages in, contributes to, assists, or provides financial, material, or technological support for, the importation into the United States of goods produced with forced labor from the Xinjiang Uyghur Autonomous Region.(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(b)Imposition of sanctionsThe President shall impose the following sanctions with respect to each foreign person identified in the report required by subsection (a)(1):(1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a)(1) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien described in subsection (a)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) shall—(I)take effect immediately; and(II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(c)Implementation; penalties(1)ImplementationThe President may exercise the authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to the extent necessary to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(d)WaiverThe President may waive the application of sanctions under this section with respect to a person identified in the report required by subsection (a)(1) if the President determines and certifies to the appropriate congressional committees that such a waiver is in the national interest of the United States.(e)Exceptions(1)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Exception to comply with international obligations and for law enforcement activitiesSanctions under subsection (b)(2) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(B)to carry out or assist law enforcement activity in the United States.(3)Exception relating to importation of goods(A)In generalThe authorities and requirements to impose sanctions authorized under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data.(f)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a person if the President determines and reports to the appropriate congressional committees not less than 15 days before the termination takes effect that—(1)information exists that the person did not engage in the activity for which sanctions were imposed;(2)the person has been prosecuted appropriately for the activity for which sanctions were imposed;(3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a)(1) in the future; or(4)the termination of the sanctions is in the national security interests of the United States.(g)TerminationThis section, and any sanctions imposed under this section, shall terminate on the date that is 5 years after the date of the enactment of this Act.(h)DefinitionsIn this section, the terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).9.Designation of additional entities for imposition of sanctions(a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that includes the following:(1)A determination with respect to whether reasonable grounds exist to issue a withhold release order pursuant to section 307 of the Tariff Act of 1930 (19 U.S.C. 1307) for each of the following:(A)Yili Zhou Wan Garment Manufacturing Company.(B)Zhihui Haipai Internet of Things Technology Company.(C)Urumqi Shengshi Hua’er Culture Technology Limited Company.(D)Litai Textiles, Huafu Fashion Company.(E)Esquel Group headquartered in Hong Kong.(F)Cofco Tunhe Company.(2)If the President determines under paragraph (1) that reasonable grounds do not exist to issue a withhold release order with respect to an entity specified in that paragraph, an explanation of the reasons for that determination.(b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.10.Disclosures to the Securities and Exchange Commission of certain activities related to the Xinjiang Uyghur Autonomous Region(a)Policy statementsIt is the policy of the United States—(1)to protect United States investors, though stronger disclosure requirements, alerting them to the presence of Chinese and other entities complicit in gross violations of human rights in United States capital markets, including United States and foreign entities that are listed on United States exchanges and enable the mass internment and population surveillance of Uyghurs, Kazakhs, Kyrgyz, and other Muslim minorities in the Xinjiang Uyghur Autonomous Region of the People's Republic of China or source products made with forced labor from that region; and(2)that such complicity represents a clear, material risk to the share values and corporate reputations of those entities and therefore also to prospective United States investors, particularly given that the United States Government has imposed sanctions and export restrictions to target persons contributing to human rights abuses in the People’s Republic of China.(b)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following new subsection:(s)Disclosure of certain activities relating to the Xinjiang Uyghur Autonomous Region(1)In generalEach issuer required to file an annual or quarterly report under subsection (a) shall disclose in that report the information required by paragraph (2) if, during the period covered by the report, the issuer or any affiliate of the issuer—(A)knowingly engaged in an activity with an entity or the affiliate of an entity engaged in creating or providing technology or other assistance to create mass population surveillance systems in the Xinjiang Uyghur Autonomous Region of the People's Republic of China, including any entity operating in the Xinjiang Uyghur Autonomous Region and on the entity list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations;(B)knowingly engaged in an activity with an entity or the affiliate of an entity building and running detention facilities for Uyghurs, Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region;(C)knowingly, directly or indirectly, engaged with an entity or the affiliate of an entity to purchase or otherwise acquire significant types or amounts of textiles made from material produced or manufactured in the Xinjiang Uyghur Autonomous Region;(D)knowingly engaged in an activity with an entity or the affiliate of an entity described in section 5(c)(2) of the Uyghur Forced Labor Prevention Act, including—(i)any entity engaged in the mutual pairing assistance program, which subsidizes the establishment of manufacturing facilities in the Xinjiang Uyghur Autonomous Region; or (ii)any entity for which U.S. Customs and Border Protection has issued a withhold release order pursuant to section 307 of the Tariff Act of 1930 (19 U.S.C. 1307); or(E)knowingly conducted any transaction or had dealings with—(i)any person the property and interests in property of which were blocked by the Secretary of the Treasury for the detention or abuse of Uyghurs, Kazakhs, Kyrgyz, and other Muslim minorities in the Xinjiang Uyghur Autonomous Region;(ii)any person the property and interests in property of which are blocked pursuant to the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note); or(iii)any person responsible for, or complicit in, committing atrocities in the Xinjiang Uyghur Autonomous Region.(2)Information requiredIf an issuer or an affiliate of the issuer has engaged in any activity described in paragraph (1), the issuer shall disclose a detailed description of each such activity, including—(A)the nature and extent of the activity;(B)the gross revenues and net profits, if any, attributable to the activity; and(C)whether the issuer or the affiliate of the issuer (as the case may be) intends to continue the activity.(3)Notice of disclosuresIf an issuer reports under paragraph (1) that the issuer or an affiliate of the issuer has knowingly engaged in any activity described in that paragraph, the issuer shall separately file with the Commission, concurrently with the annual or quarterly report under subsection (a), a notice that the disclosure of that activity has been included in that annual or quarterly report that identifies the issuer and contains the information required by paragraph (2).(4)Public disclosure of informationUpon receiving a notice under paragraph (3) that an annual or quarterly report includes a disclosure of an activity described in paragraph (1), the Commission shall promptly—(A)transmit the report to—(i)the President;(ii)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and (iii)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(B)make the information provided in the disclosure and the notice available to the public by posting the information on the internet website of the Commission.(5)InvestigationsUpon receiving a report under paragraph (4) that includes a disclosure of an activity described in paragraph (1), the President shall—(A)make a determination with respect to whether—(i)any investigation is needed into the possible imposition of sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note); or (ii)any criminal investigation is warranted under a provision of law intended to hold accountable individuals or entities involved in the importation of goods produced by forced labor, including under section 1589 or 1761 of title 18, United States Code, or section 545 of that title; and(B)not later than 180 days after initiating any such investigation, make a determination with respect to whether sanctions should be imposed or criminal proceedings initiated, as the case may be, with respect to the issuer or the affiliate of the issuer.(6)SunsetThe provisions of this subsection shall terminate on the date that is 30 days after the date on which the President makes the certification described in section 7(f) of the Uyghur Forced Labor Prevention Act.(7)Mass population surveillance system definedIn this section, the term mass population surveillance system means installation and integration of facial recognition cameras, biometric data collection, mobile phone surveillance, and artificial intelligence technology with the Sharp Eyes and Integrated Joint Operations Platform or other technologies that are used by the security forces of the People's Republic of China for surveillance and big-data predictive policing..(c)Effective dateThe amendment made by subsection (a) shall take effect with respect to reports required to be filed with the Securities and Exchange Commission after the date that is 180 days after the date of the enactment of this Act.